        Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 1 of 51                              FILED
                                                                                            2021 Mar-08 AM 11:36
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA




               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION


    DERRICK JAMES \NILLIAMSON, JR.                                     r:. _;.
               PRO SE
                PLAINTIFF                          CASE NO.: 7:19-CV-00669-LSC
                      V.
     ALABAMA DEPARTMENT OF
     MENTAL HEALTH & MENTAL                                     SUR-REPLY
        RETARDATION ET AL
             DEFENDANTS

          SUR-REPLY IN OPPOSITION TO ADMH DEFENDANTS'
                MOTION FOR SUMMARY JUDGMENT

       COMES NOW, the Plaintiff, DERRICK JAMES WILLIAMSON, JR.,

pursuant to leave of Court granted upon November 20, 2020 (Doc. 227), and files

the following SUR-REPLY IN OPPOSITION to the ADMH Defendants' Motion

for Summary Judgment. 1 (Doc. 254)




1
  The Plaintiff sought a telephone conference by disseminating a request to the Court's chambers
on January 5, 2021 to determine specific stipulations on this sur-reply. The Plaintiff did not
receive communication from the Court. Accordingly, the Plaintiff maintains the following sur-
reply within a 50-page limitation in comparison with the Defendants' reply. (Doc. 254)
Furthermore, the Plaintiff submits any additional evidentiary material as needed to respond to
newly raised legal argument(s).
          Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 2 of 51

                                                                                                    1of50


                     REPLY TO DEFENDANTS' RESPONSE TO
                       ADDITIONAL UNDISPUTED FACTS

         65.    It is a personnel management plan for any incidents which may affect

patient care and governs employee discipline. 2 (Doc. 247-21, pp. 139, 149 - 150,

163 - 172) There were disciplinary measures within the scope of this plan. (Doc.

247, pp. 142 - 143; Pl. Dec. ,-r,-r 23, 38 - 39, 46; Doc. 248-17, p. 6, ,-r 13)

         69.    Jackson initially testified: "he called agencies to come into our facility

with dogs without notifying myself, as the director, or notifying the captain in

advance that this was occurring." (Doc. 230-1, p. 199, II. 15 - 23) Jackson

thereafter testified she received prior notification from the Plaintiff and Booth.

(Doc. 230-1, p. 215, II. 19 - 23, pp. 216 - 217, II. 1 - 23)

    I.    DEFENDANTS AREN'T ENTITLED TO SUMMARY JUDGMENT
                ON PLAINTIFF'S TITLE VII & 42 U.S.C. § 1981
                       DISCRIMINATION CLAIMS

          A. Defendants Are Not Entitled to Summary Judgment on Plaintiff's
                            Discriminatory Discipline Claims

          As an initial matter, the Plaintiff is Pro Se, in which Defendants are

thoroughly aware. (Doc. 254, n.6) The Plaintiffs Third Amended & Verified

Complaint must be construed liberally. Edwards v. Pruitt, 7:20-CV-01400-LSC at

*3 ("The Court must liberally construe Plaintiffs' Complaint because Plaintiffs



2
 "This plan describes the responsibilities of the ADMH, its facilities [] in management incidents
by identification, analysis, and reduction of risks which occur in the course ofproviding mental
health and support services." (emphasis added); ALA. CODE§§ 22-56-6, 22-56-7.
         Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 3 of 51

                                                                                                  2 of50


were proceeding pro se"). Accordingly, the Court may construe the Plaintiff's

pleading as one of disparate impact if appropriate. (Id.) The Plaintiff clearly

identified the convincing mosaic standard despite Defendants' assertations. (Doc.

254, p. 11; Doc. 24 7, pp. 16, 18 - 19) The Plaintiff rehashes in tum.

    1.   Plaintiff Can Prove his Prima Facie Case Because Comparators aren't
                                       Required

         As re-iterated, Defendants have no legitimate reason for the Plaintiff's May

2, 2018 written reprimand. (Doc. 219-2) The Plaintiff did not violate the indicated

rule. 3 (Doc. 219-2, p. 19, iii! 69- 72) This in combination with Defendants'

falsities in their EEOC position statement. Burton v. Freescale Semiconductor,

Inc., 798 F. 3d 222, 239 - 240 (5th Cir. 2015) (holding that a jury may view

"erroneous statements in [an] EEOC position statement" as "circumstantial

evidence of discrimination."); Miller v. Raytheon Co., 716 F. 3d 138 (5th Cir.

2013). (Doc. 219-2, iii! 69 - 75)

         Even if Defendants had a legitimate reason and the Plaintiff failed at a

proper comparator for any of the discipline in question, the Plaintiff has presented

a convincing mosaic of discrimination. Chapman v. Alabama Department of

Transportation, 7:17-CV-01631-LSC at *18 (N.D. Ala., October 17, 2019) ('"(l)



3
 The Defendants exclaim that ''showing he did not violate rule" may not establish a prima facie
case and the rule was abandoned. (Doc. 254, p. 9) However, they are incorrect. Lewis v. City of
Union City, 934 F. 3d 1169, 1187 - 1188 (11th Cir. 2019) ('"[Defendant] did not comply with its
own policies' - to the benefit of white men and to the detriment of black [men].").
          Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 4 of 51

                                                                                           3 of50


suspicious timing, ambiguous statements, and other bits and pieces from which an

inference of discriminatory intent might be drawn, (2) systematically better

treatment of similarly situated employees; and (3) that the employer's justification

is pretextual. '") (citations omitted). This is partially premised upon a lack of

discipline to Caucasians: (1) the similarly situated comparator, McDaniel, on six

occasions with at least one major occasion and three instances including the same

basic conduct (Doc. 219-2, pp. 23 - 26, i-fi-1 84 - 96); (2) the similarly situated

comparator, Booth, on two prolonged occasions where Booth as well as the

Plaintiff lacked former disciplinary records and both worked under Anderson (Def.

RFP, pp. 3659 -3686, 6695; Doc. 247, p. 21; Pl. Dec. i-fi-f 55 - 56; Pl. Dec. 2, i-f 3);

(3) Porter on two major and prolonged occasions regarding unlawful impersonation

as well as ethical violations (Doc. 219-2, pp. 20 -21, i-fi-176- 78; Doc. 248-4, p. 5,

i111; Doc. 245-14, Def. Ex. 61); (4) Pike on one occasion regarding unauthorized

revisions of state property (Doc. 219-2, p. 21, i179); and (5) a non-police services

staff member harassing a patient on one occasion (Doc. 219-2, p. 22, i1 81 ). This

represents that Defendants failed to discipline Caucasians within the same Police

Services Division in eleven circumstances during Anderson's supervision of the

Plaintiff; one year and four months. 4 (Doc. 145, i138; Def. RFP, p. 6695)

         More so, the Court should not ignore the differing circumstances in


4
    This excludes the instance regarding the employee not under Anderson's supervision.
        Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 5 of 51

                                                                                                 4of50


combination with the Plaintiff having not violated ADMH Policy 15-1. Stalter v.

Wal-Mart Stores, Inc., 195 F. 3d 285, 290 - 291 (7th Cir. 1999) ("the company's

code could not be reasonably read to support that interpretation."). These offenses

were more egregious premised upon any reasonable jury's judgment. Id. ("This

strikes us as swatting a fly with a sledge hammer. That [Defendant] felt compelled

to [discipline the Plaintiff] for this offense does not pass the straight-face test ...

[Defendant] did not [discipline] a Caucasian employee who also committed gross

misconduct. .. "). Lewis supports finding a mosaic in the avoidance of disciplining

Caucasians. 5 Lewis, 934 F. 3d at 1187 - 1188 ("regardless of the applicable

personnel policy ... 'a reasonable jury could find that the [ADMH] did not

consistently exercise its authority [] and that the [ADMH] did not comply with its

own policies' -to the benefit of white men and to the detriment of black [men].")

(emphasis added).

       Not a single Caucasian was disciplined by Anderson while the Plaintiff was

under his supervision. (Doc. 248-19, p. 5, ,-r 6; Def. RFP, p. 6695) When the

Plaintiff sought to discipline Porter, a Caucasian, for his disrespect founded upon

the Plaintiffs report of his misconduct, Anderson and Long modified the




5
  It may be of interest that Baugher, Hubbard and Long, Caucasians, were extensively
intertwined in the administration of this written reprimand. (Doc. 219-2; Pl. Dec. 2, ~ 2) The
cat's paw theory may be relevant. Lewis, 934 F. 3d at 1189. Defendants' policy required
appropriate discipline in all circumstances. (Doc. 219-2, p. 46) (emphasis added).
       Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 6 of 51

                                                                                                   5 of50


Plaintiffs disciplinary record to be issued to Porter. (Doc. 145, ~ 164; Doc. 249-

13, ~ 9; Def. RFP, p. 2128; Pl. Ex. 183) This event occurred while Anderson was

permitting Porter's prolonged misconduct. (Doc. 219-2, ~~ 76 - 78) Upon the May

2, 2018 reprimand, of which the Plaintiff advised violated Title VII (Def. In. Disc.,

p. 0236), summary judgment should be denied.

       More so, Defendants have conceded that the Plaintiffs performance

appraisals, in comparison to McDaniel's and Booth's under Anderson's

supervision (Def. RFP, pp. 3647 - 3658, 3659 - 3686), are contingent upon

underlying discipline. 6 (Doc. 245, p. 19) Here, "discrimination was the real

reason." Hornsby-Culpepper v. Ware, 906 F. 3d 1302, 1312 (11th Cir. 2018). The

Plaintiffs performance appraisals were unaffected absent this disparate treatment

according to Defendants' argument. (Id.) The performance appraisals and any

connected progressive disciplinary actions are disparately tainted. (Doc. 220)

       Although Defendants' burden may be "light", they must come forward with

admissible evidence that they relied upon their assertations at the time. Turnes v.

AmSouth Bank, 36 F. 3d 1057, 1060- 1061 (11th Cir. 1994) They have only

asserted conflicting testimony which doesn't evidence that they specifically relied

upon the contentions mentioned. (Docs. 251 - 252) They fail to "articulate a



6
 The Defendants assert that the Plaintiff has abandoned Hicks as a comparator. (Doc. 254, p. 10)
However, Defendants were on notice the Plaintiff would assert Keeler. (Doc. 145, ~ 356; Doc.
248-11, ~ 9) The Plaintiff did not conduct discovery focused upon Hicks.
         Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 7 of 51

                                                                                                  6 of50


legitimate, non-discriminatory explanation". Id. (emphasis added). Conclusory

arguments, absent admissible evidence they reasonably believed the policy

violations occurred, are due no consideration. (Doc. 254, p. 14)

    B. ADMH isn't Entitled to Summary Judgment on Plaintiff's Discriminatory
                                 Promotion Claims

                          i. Mental Health Special Agent 1 7

        In looking to the true reason of a discriminatory nature regarding the MHSA

I promotion, although the Plaintiff is entitled to judgment as a matter of law with

Defendants' failure of the Burdine standard:

    ( 1) The questions asked of the interview panel, drafted by Rittner (Doc. 24 7, ,-r

        38), omitted an assessment of education as expressed to be of consideration

        (Doc. 24 7, ,-r 14 ); this only disadvantaged minorities and caused an

        advantage for the only Caucasian in consideration, Kevin McDaniel (Doc.

         145, ,-r 105; ADMH's Answer, ,-r 105; Doc. 247, ,-r 37);

    (2) Without a consideration for discriminatory intent, there was a 20o/o chance

        that McDaniel would be selected. (Def. Ex. 12, p. 3) These chances greatly

        increased by omitting consideration of documented education and training

        (Def. Ex. 12, p. 2; Doc. 247, ,-r 37; Doc. 248-2, ,-r 9);



7
  Pursuant to Rule 56(f)(l) of the Federal Rules of Civil Procedure, if Defendants have not met
their burden, the Plaintiff moves the Court to enter judgment in his favor regarding the MHSA I
promotion. Trotter v. Board o.fTrustees of Univ. ofAlabama, 91 F. 3d 1449, 1455 (11th Cir.
1996). Defendants have not pleaded a same decision defense. (Docs. 138, 200)
         Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 8 of 51

                                                                                               7 of50


    (3) Rittner and Randolph, Caucasians, scored the Plaintiff the lowest (Def. Ex.

        12, p. 3; Doc. 247, if 25); however, Fenderson, an African American, did not

        score the Plaintiff the lowest (Id.);

    (4) Apparently, Rittner only consulted with Fenderson after the interview, the

        African American panelist (Doc. 247, if 25), regarding his disappointment

        with the Plaintiff's interview (Doc. 248-22, if 3; Doc. 248-23, if 3);       8



    (5) Defendants have ignored McDaniel's, a Caucasian's, misconduct in office as

        opposed to unlawfully disciplining the Plaintiff (Doc. 219-2, iii! 84 - 97);

    (6) Defendants' own testimony conflicts as if testimony has been manufactured

        and perjured to conceal discrimination (Doc. 245, iii! 72, 74; Doc. 251 );

Thus, there is sufficient circumstantial evidence for a jury to find discrimination by

assessing: (1) why the Defendants chose to omit education as a consideration

which disadvantaged minorities (Id.); (2) differed from its method of selection

benefiting a Caucasian in violation of§ 2000E-2(1) (Id.); (3) engaged in archaic

selection procedures by permitting a Caucasian final decisionmaker (Rittner) to

operate at every level of the process (Doc. 145, if 121; ADMH's Answer, if 121);

(4) falsely testified/presented to this Court as well as the EEOC that the Plaintiff's


8
  Rittner did not testify that he consulted with anyone else other than the African American
panelist following the interview. (Id.) Apparently, Rittner even asked the Plaintiff how he
perceived he did. (Doc. 24 7, p. 6, ~ 26; Pl. Dec. ~ 29) A jury could conclude that Rittner
consulted with both the Plaintiff and Fenderson, African Americans, for an ulterior purpose;
attempting to sway subjective views of present African Americans regarding the Plaintiff's
interview.
        Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 9 of 51

                                                                                                        8 of50


potential discipline was not in Rittner' s knowledge (Doc. 24 7, ii 72; Def. In. Disc.,

pp. 0004, 0028 - 0029; Doc. 248-23, ii 5; Doc. 251); (5) changed their reasons for

selection from (a) solely McDaniel's scoring to (b) his scoring as well as ADMH

experience to (c) his scoring, length of criminal justice experience, and doing well

on a panel interview (Def. In. Disc., p. 0004; Doc. 248-22, ii 10; Def. Ex. 13, p. 3);

(6) proffered ADMH experience for not selecting the highest ranking subject, an

African American, as a reason when the position was initially internal (Doc. 24 7,

iii! 14, 42); (7) Defendants did not mention this internal opening (Id.); and (8) have
proffered Rittner's testimony of the panelists' motives (Doc. 252; Def. Ex. 13)

when he testified "there were no discussions after the Plaintiffs interview" and

failed to testify, that he either did, or didn't, consult with the entire panel when

answering interrogatories (Doc. 248-22, ii 3). Hence, ample circumstantial

evidence of a discriminatory motive, in lieu of general inconsistencies, exists to

regarding the MHSA I promotion. 9 This is in combination with the absence of the

panel's completed assessment forms and notes. (Doc. 252; Doc. 254, p. 16)



9
  Defendants have changed reasons from the federal administrative proceedings to this very
motion for summary judgment. Perfetti v. First Nat 'l Bank of Chicago, 950 F. 2d 449, 456 (7 1h
Cir. 1991), cert. denied, 505 U.S. 1205, 112 S. Ct. 2995, 120 L. Ed. 2d 871 (1992) (when
employer gives one reason at the time of the adverse employment decision, and at trial gives
another reason unsupported by the documentary evidence, the jury could reasonably conclude
that the new reason was a pretextual after-the-fact justification). The Plaintiff anticipates further
changes if their motion for summary judgment is denied. More so, Defendants' false statements
to the EEOC are evidence of pretext regarding this promotion. Burton, 798 F. 3d at 239 - 240;
Miller, 716 F. 3d 138. (Doc. 219-2, ifif 69 - 75)
         Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 10 of 51

                                                                                                     9of50


                        ii.   Mental Health Security Officer III

         In looking to the true reason of a discriminatory nature regarding the MHSO

III promotion, the following should be considered:

     (1) Booth and Long, Caucasians (Def. RFP, p. 6695; Pl. Dec. 2, ~ 2), evidently

         interfered with the application process to Booth's benefit (p. 44);

     (2) The Plaintiff scored highest, as an African American, however, the position

         was given to Booth who ranked/scored lower (Def. In. Disc., p. 1437; Doc.

         247, p. 32);

     (3) As evidenced, the Plaintiff was significantly more qualified by Defendants'

         own written standards and their prior recommendation, however, Booth,

         copiously less qualified, was selected(Def. In. Disc., pp. 0380, 1437, 1439;

         Doc. 247, ~~ 45 - 52; Doc. 247, pp. 33 - 35); 10

     (4) Defendants testify that two African Americans were being considered for the

         position, the Plaintiff and Phillips, however neither minority was selected

         (Def. Ex. 13, p. 4; Def. In. Disc., p. 1437; Pl.    Dec.~    31);


10
   It should be noted that an African American reported a concern for discrimination which
resulted in this external selection process of the Plaintiff. (Def. RFP, pp. 2146 - 2148; ADMH
Int., Set One, ii 5) Apparently, Defendants affixed additional reasons following the Plaintiff's
allegations that seniority, i.e., years of experience with the ADMH, isn't a competitive trait; as
the Plaintiff couldn't compete with time. (Doc. 145, ii 294; Admin. Code§ 580-6-36-.05)
Logically, if seniority would be the only determining factor, there would be no need for an open
or competitive process following reception of applications. (Id.) This proffers evidence of a
convincing mosaic. Lewis, 934 F. 3d at 1186 (" ... establishing that the employer has failed to
clearly articulate and follow its formal policies."). In correction, the Plaintiff presented a
portfolio regarding his internal accomplishments dating from November 16, 2016 until the date
of interview; 268 pages. (Doc. 247, p. 33)
             Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 11 of 51

                                                                                                · 10 of50


         (5) Defendants have admitted that the Plaintiff's education was not assessed,

             contrary to their announcement, which purposefully benefitted Booth (Doc.

                                                                                  11
             247, ~~ 50-51; Def. In. Disc., pp. 0368, 0389, 1439);

         (6) Defendants' testimony of a consideration of whether the Plaintiff would

             "cause problems" could reasonably encompass the Plaintiff's complaints of

             discrimination and disparate impact upon African Americans (Doc. 145, ~~

             52, 89, 97, 103, 153; Doc. 249-2,      ~   9; Doc. 247,   ~   57);

         (7) Defendants' consideration of whether the Plaintiff would "cause problems"

             signifies a potential consideration of discipline which was falsely disparately

             instituted (pp. 1 - 5; Doc. 247,   ~   57; Pl.   Dec.~~   1 - 88);

         (8) Defendants' own testimony conflicts regarding other aspects in this case,

             and this promotion, as if testimony has been manufactured; mendacity is all

             the more apparent (Doc. 247,   ~~      57, 68 - 70, 72 - 74; Doc. 251).

Accordingly, ample circumstantial evidence of a discriminatory motive, in lieu of

general inconsistencies, exists regarding the MHSO III promotion. 12

                         iii. Legally Insufficient Reasons & Pretext


·  More so, reasons for non-selection shifted on numerous occasions (Doc. 247, iii! 52 - 57; Doc.
    11

247, pp. 31 - 32) and now, upon a summary judgment motion, includes a slew of factors not
previously relied upon or testified to. (Doc. 245-4, Def. Ex. 16, p. 5) No jury would believe these
reasons after five instances of changes.
12
   Defendants may claim they relied upon Booth's illegitimate supervision at the time, however,
their affidavits evidence these asserted reasons are a sham. (Doc. 254, pp. 18 - 20; Doc. 251)
More so, the Defendants worked with Booth and had access to his personnel file. (Doc. 247, iii!
49, 73) This is not a reasonable belief of which a jury would find in their favor.
       Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 12 of 51

                                                                                                   11 of 50


       As a matter oflaw, as for the Defendants' consistent disregard for their own

method of selection of rating education, training, and experience, " [e]xaminations

like those administered by the [ADMH] create legitimate expectations on the part

of those who took the tests." Ricci v. DeStefano, 557 U.S. 557, 129 S. Ct. 2658,

2676 (2009). The very purpose for"[ e]mployment tests can be an important part of

a neutral selection system that safeguards against the very racial animosities Title

VII was intended to prevent. .. Restricting an employer's ability to discard test

results (and thereby discriminate against qualified candidates on the basis of their

race) also is in keeping with Title VII' s express protection of bona fide

promotional examinations." Id. (emphasis added). In this Plaintiffs case, the

Defendants have avoided the selections of minorities on two occasions by

disregarding an African American's highest rating (Luther Davis and the Plaintiff)

as set forth as the method of selection. 13 Bass v. Board of County Com 'rs, Orange

County, Fl., 256 F. 3d 1095, 1107 (11th Cir. 2001) ("Hiring a less qualified person

can support an inference of discriminatory motivation."). This practice is

pretextual when those announcements, with a clear "method of selection", were

unambiguous. (Def. In. Disc., pp. 1299, 1439)



13
  Defendants argue that Davis' non-promotion doesn't proffer evidence, however, they are
incorrect. Furcron v. Mail Centers Plus, LLC, 843 F. 3d 1295, 1309 (11th Cir. 2016) ("Rule
404(b) permits the admissibility of so-called 'me too' evidence to prove intent to discriminate
and retaliation."). Interestingly, highest ranking African Americans were not selected regarding
both promotions and in each circumstance the only Caucasian applicants were selected.
       Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 13 of 51

                                                                                                 12 of 50


       Importantly, regarding one position, they rely on the scores to their potential

benefit, and with the other, they abandon the scores. 14 Viewed in light most

favorable to the Plaintiff, these reasons are incredible and ever shifting to disguise

the underlying intentional non-selection of minorities. (Doc. 245, pp. 19 - 21) This

includes disadvantaging educated minorities by abandoning a consideration of

education as mentioned within the method of selection following reception of

applications. 15 (Def. In. Disc., pp. 1299, 1439; Doc. 247, ~~ 23, 34, 37, 48, 50-51)

These reasons are pretextual. Bass, 256 F. 3d at 1108 ("An employer's violation of

its own normal hiring procedure may be evidence of pretext ... We believe that this

is especially true where, as here, an employer disregards all but one of the factors

and qualifications generally taken into consideration and relies solely on a factor

which was designed to create 'leeway' for the promotion of people of a certain

race.") (emphasis added). Regarding the MHSA I promotion, Defendants have

disregarded the Plaintiffs education, and potentially his documented training,



14
   This method of making a mockery of the Court is blatantly obvious: (1) they do rely on the
scores for the MHSA I promotion because they've omitted the panel's completed assessment
forms and notes in bad faith (Doc. 252) and (2) they do not rely on the scores for the MHSO III
promotion because the Plaintiff scored highest, accordingly, they didn't even submit the rankings
upon their motion (Doc. 247, ~ 47). Although Pro Se, the Plaintiff recognizes mendacity in these
tactics and the Court should as well. These are intentionally disparate practices; utilized before
this suit and periodically attempted in this action.
15
   Anderson even expresses animus toward his subjective ideas of the Plaintiffs proper
consideration of his education; Anderson was only employed when the Plaintiff applied for the
MHSA I promotion. (Doc. 248-5, ~ 4; Def. RFP, p. 6695) He testifies he made an undisclosed
negative statement regarding the Plaintiffs hiring to Rittner. (Doc. 248-4, p. 6, ~ 13) He offers
no evidence to prove his negative assertations.
       Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 14 of 51

                                                                                                  13of50


while disregarding McDaniel's misconduct and taking consideration of the

Plaintiff's alleged misconduct as expressed supra. 16 In regard to the MHSO III

position, the same occurred regarding the Plaintiff's training alongside his

education. (Id.) As the Plaintiff scored the highest for the MHSO III position, it is

logical to conclude that his score would have been significantly higher if his

education and training had been properly considered; the same is for the MHSA I

promotion. (Id.) Affirmatively, a close score with Booth is irrelevant. (Def. In.

Disc., p. 1437; Def. Ex. 13, p. 5; Doc. 254, p. 19) More so, Defendants' Human

Resources Department sought this information for a purpose. (Doc. 247, ii 52)

Disregarding "the factors and qualifications generally taken into consideration"

resulted in the selection of Caucasians as opposed to minorities. Id. at 1108. 17

       More so, Defendants have failed to proffer the completed assessment forms

and notes for the MHSA I position and the Eleventh Circuit has more recently

determined, corresponding with Blackledge, that this practice does not meet the

Burdine standard. Voudy v. Sheriff ofBroward County, No. 16-12059 (11th Cir.

2017) (citations omitted) ("In the absence of any statement from [] its decision


16
   The Plaintiff recognizes that Rittner has testified that he did not consider complaints or
grievances and had no knowledge thereof regarding the Plaintiff, however, his credibility is
tarnished because he testified that he was aware of the Plaintiffs pending disciplinary action and
filed grievances as well. (Doc. 24 7, , 72; Doc. 251, ,, 1 - 6) Accordingly, this sham testimony is
due to be stricken. (Id.)
17
   Defendants attempt to steer the Court from the Plaintiffs showing he was the obvious
candidate and have failed to proffer admissible evidence that Defendant relied upon Booth's
false qualifications. (Doc. 254, pp. 19 - 20; Doc. 251, ,, 1 - 10)
       Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 15 of 51

                                                                                                  14 of 50


makers explaining the reasons for its decision, we cannot hypothesize the

employer's reasons and then use that speculation to find that the employer carried

its burden of articulating a 'clear and reasonably specific non-discriminatory basis

for its actions."') (emphasis added). 18 Accordingly, without the testimony of the

panelists regarding the MHSA I position, and being unable to determine why

Rittner seemingly scored the Plaintiff lower with a single-digit score of six (Def.

Ex. 12, p. 3), Defendants "may not satisfy its burden by presenting a hypothetical

reason for the employment decision in question" when omitting the most important

evidence to consider. Id. (Doc. 252) Rittner testified that there were "no

discussions after the Plaintiffs interview" so his testimony regarding the panelists'

motives and reasoning is implausible. (Doc. 248-22,           ~   3). The Plaintiff wasn't

given the opportunity to assess these scores, likewise, nor has the Court.

Burdine, 450 U.S. at 258, 101 S. Ct. at 1096 ("[T]he defendant's explanation of its

legitimate reasons must be clear and reasonably specific" so that "the plaintiff be

afforded a 'full and fair opportunity' to demonstrate pretext.") (emphasis added).

       Such pretext, absence of required evidence, and even a convincing mosaic,

is all the more plausible. Chapman, 7:17-CV-01631-LSC at *18. (Doc. 219-2,                   ~~



18
   It should be noted that the Plaintiff has moved to strike Rittner's and Jackson's affidavits and
to exclude information submitted in support of summary judgment. (Def. Ex. 13, 16; Docs. 251 -
252) Accordingly, absolutely no explanation would exist for why the Plaintiff wasn't selected.for
the MHSA I promotion. Interestingly, Defendants have only asserted biased testimony to support
these arguments. Kilgore v. Trussville Development, LLC., No. 15-11850 (11th Cir. 2016) (jury
isn't required to believe testimony unless from "a disinterested witness" at the pretext stage).
      Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 16 of 51

                                                                                        15 of 50


76- 97; Doc. 247, pp. 20-21) Having failed to proffer legitimate reasons, relying

on conflicting and manufactured testimony, and ample circumstantial evidence of a

discriminatory intent as reviewed supra, summary judgment would be improper.

Hence, there is substantial evidence of racial animus for any claims in this case.

Chavis v. Clayton County School Dist., 300 F. 3d 1288, 1293 (1 ith Cir. 2002).

    II.     ADMH ISN'T ENTITLED TO SUMMARY JUDGMENT ON
               PLAINTIFF'S TITLE VII RETALIATION CLAIM

      In opening, Defendants have already asserted a summary judgment motion

on all of the Plaintiff's counts. (Doc. 254, p. 21) They are due no additional

briefing when they encompassed the Bryce Hospital MHSO III promotion in their

motion. The Plaintiff's pleading isn't a shotgun complaint. Sommerville v. Warrior

Met Mining, LLC., 7:19-CV-00079-LSC at *9 (N.D. Ala., December 22, 2020)

("[Plaintiff's Pro Se] complaint is not a shotgun pleading for one reason: it gave

[Defendants] notice"). The Plaintiff isn't responsible for Defendants' ill reading of

the pleading; their motions to dismiss rendered the pleading detailed when they

never moved for a more definite statement in opposition to a Pro Se Plaintiff.

(Docs. 23, 28, 80, 94, 110, 141) Defendants have waived this relief. FED. R. CIV.

P. 12(e).

          A. Plaintiff Can Make a Prima Facie Case of Title VII Retaliation

      Defendants attempt to touch upon the Plaintiff's alleged meritless

complaints. (Doc. 254, pp. 21 - 22) As already stated, this cannot be a "legitimate
       Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 17 of 51

                                                                                                16 of 50


basis" without evidence meeting the Burdine standard that this reason was relied

upon. Rollins v. State ofFla. Dept. of Law, 868 F. 2d 397, 401 (11th Cir. 1989). 19

As previously advised, several of the Plaintiff's complaints were not meritless

although Defendants falsely present the contrary. Rollins, 868 F. 2 at 399, 401

("The district court held, however, that the [Defendant] had successfully rebutted

Rollins' claim by articulating a legitimate, non-discriminatory reason for denying

her promotion - that the denial of promotion was based on the manner in which

Rollins complained of discrimination, not on the fact that she complained ... the

employee's conduct then may be deemed an independent, legitimate basis for the

denial of her promotion") (emphasis added). (Doc. 248-14,          ~   4) Defendants'

argument that the reasonableness standard occurs at the pretext stage is clearly

erroneous. (Id.) This reason was not mentioned regarding any action until this

summary judgment motion. Perfetti, 950 F. 2d at 456. (Doc. 39-1)

       As set forth herein, several of Defendants' discrete actions may be

considered adverse and combined actions may also amount to an adverse

employment action. Hamner v. Tuscaloosa Co. School System, 7:18-CV-01838-

LSC at *22 (N.D. Ala., Feb. 17, 2021). As seen in Bass, "[w]hile the other actions

might not have individually risen to the level of adverse employment action under




19
  It should be noted that the Plaintiff attempted to transfer from THSMF, however, Defendants
denied those uncompetitive transfer requests. (Doc. 145, ,-r 207)
       Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 18 of 51

                                                                                               17 of 50


Title VII, when those actions are considered collectively, the total weight of them

does constitute an adverse employment action." 256 F. 3d at 1118.

B. ADMH Did Not Have Legitimate, Non-Discriminatory Reasons for Plaintiffs
         Discipline, Declined Promotions & Performance Reviews

       The Plaintiff has already set forth his arguments that the Defendants'

disciplinary actions were not legitimate within his response. (Doc. 247; Pl.          Dec.~~


1 - 88) Plaintiffs responses to disciplinary actions place these alleged legitimate

reasons in dispute. 20 (Def. In. Disc., pp. 0204 - 0207, 0210 - 0214, 0222 - 0230,

0232 - 0236; Doc. 209-4, pp. 60 - 67) There was obvious "pending disciplinary

action" against Jackson. (Doc. 254, p. 22; Doc. 247,        ~~   60 - 62, 68, 70) The review

isn't whether Jackson resigned after the Plaintiffs termination; a reasonable jury

could conclude Jackson commonly falsified documentation. (Id.)

       Regarding the May 2, 2018 reprimand, the Plaintiff has already argued its

falsity in the adjacent motion. (Doc. 219-2, 47 - 48; Def. In Disc., p. 0232 - 0236)

Defendants argument that the May 2, 2018 reprimand precedes the complaint is

irrelevant; the Plaintiffs first discrimination complaint was verbal and before the

reprimand. (Doc. 145, ~ 52; Doc. 249-1, p. 3, ~ 3, p. 12, ~ 4)

       More so, the Plaintiffs access to review employee discipline regarding the




20
  The Plaintiff has clearly made an argument regarding his September 19, 2018 reprimand.
(Doc. 254, p. 23, n.10) He has produced his response and testified that it was falsely
implemented. (Pl. Dec. iii! 39, 46) Defendants made no argument regarding this discipline.
       Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 19 of 51

                                                                                                18 of 50


February 2019 suspension isn't a personal purpose. (Doc._249-2, p. 5, ii 15; Doc.

249-12, p. 4, ii 9) The evidence, submitted by the Defendants, clearly presents the

Plaintiff was responsible for enforcing policy. (Def. Ex. 110, p. 1; Def. Ex. 105, p.

4) More so, evidence presents the Plaintiff perceived the letter was fraudulent and

he wasn't given proper guidance. (Doc. 209-2; Doc. 209-3, p. 15; Doc. 209-4, p.

25) The Plaintiff was also permitted to discipline Porter for his disruptive

comments to the Plaintiff. (Doc. 209-2; Def. RFP, p. 2129; Pl. Ex. 183) Clearly,

Jackson was aware of the Plaintiffs concerns. (Id.) Defendant Hubbard perceived

Jackson was seeking to bolster this disciplinary action and provided guidance to

make it appear legitimate. (Doc. 209-4, p. 21) It is evident the Plaintiff was misled

by Anderson's former behavior and Booth's assertations. (Doc. 248-11, p. 5, ii 5;

Def. RFP, p. 4099) Evidently, the Plaintiff was moving to day-shift to supervise

the officers in question; this led to the defamatory letter. (Doc. 209-4, pp. 1, 10)

The Plaintiff was set up for failure when Defendants recognized an opportunity

due to subordinate officers' concems. 21 Hamilton v. G.E. Co., 556 F. 3d 428, 436

(6th Cir. 2009) ("when an 'employer waits for a legal, legitimate reason to

fortuitously materialize, and then uses it to cover up his true, longstanding


21
  Evidence even shows the Defendants only provided a verbal warning to Keeler, a probationary
employee (Ala. Admin. Code§ 580-6-36-.06), who indisputably accessed the camera system to
monitor his significant other. (Def. RFP, p. 6695; Doc. 145, if 314; Doc. 248-11, p. 6, if 9) The
Plaintiff accessed the system for reviewing conduct to produce a disciplinary draft. (Doc. 209-4,
pp. 66 - 67) The Plaintiffs former discipline is already tainted. Additionally, Hubbard alluded
that the Booth instigated the creation of the defamatory letter. (Doc. 209-4, p. 26)
      Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 20 of 51

                                                                                           19 of 50


motivations for [disciplining] the employee,' the employer's actions constitute 'the

very definition of pretext.'"). Summary judgment should be denied.

C. Plaintiff Can Establish a Causal Connection Between Defendants' Discipline
           & His Protected Activity, Additionally, He Can Prove Pretext

      The Plaintiff incorporates the causal connection expressed infra and supra.

There is ample evidence of causation. The bulk of the Plaintiff's arguments lie

within a review of the Plaintiff's retaliatory hostile work environment claim

expressed subsequently. Bass, 256 F. 3d at 1119 ("[Plaintiff] filed his EEOC

charge on December 19, 1995. Soon after [Plaintiff] filed his EEOC complaint, he

began to suffer adverse employment actions ... [Plaintiff] established a prima facie

case of discrimination."). Temporal proximity only need be close to the cumulative

weight of the adverse actions in consideration whereas here the Plaintiff's first

report of discrimination was in December of 2017. (Doc. 145, ~ 52) Several

charges and adverse actions fill the temporal gaps.

      More so, Defendants presented that the Plaintiff's work performance was

admirable until after his protected activity. (Doc. 145, ~ 62;      Answers,~   62; Doc.

247-18, p. 131; Doc. 248-5,   ~   4(a); Doc. 249-1,   ~   3; Doc. 249-2, ~ 16) These

changes in position, after the Plaintiff reported discrimination and filed an "EEO

suit", are evidence of pretext. Menefee v. Sanders Lead Company, Inc., No. 19-

10433 (11th Cir. 2019) ("he must demonstrate that the employer did not believe

that his performance was lacking, and merely used that claim as a cover for
       Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 21 of 51

                                                                                                    20of50


discriminating against him"). Defendants changed their position when the Plaintiff

opposed their unconstitutional conduct. Damon v. Fleming Supermarkets of

Florida, Inc., 196 F. 3d 1354, 1361 (11th Cir. 1999).

       Evidently, "[a] plaintiff engages in 'statutorily protected activity' when he or

she protests an employer's conduct so long as she demonstrates 'a good faith,

reasonable belief that the employer was engaged in unlawful employment

practices." Harper v. Blockbuster Entertainment Corp., 139 F. 3d 1385, 1388 (11th

Cir. 1998), cert. denied, 525 U.S. 1000, 119 S. Ct. 509, 142 L. Ed. 2d 422 (1998)

(citations omitted). It is evident the Plaintiff had a good faith belief to place

Defendants on notice that he would seek appropriate action. (Def. In. Disc., p.

0236; Doc. 219-2) The Plaintiffs notice of an EEO suit is sufficient to engage in

protected activity; presenting "but for" causation. (Doc. 254, p. 28) "Filing suit [is

a] 'protected activity' listed in Plaintiffs Third Amended Complaint for which he

claims he was retaliated. (Doc. 145, if 678) The Plaintiffs "EEO suit" is clearly

mentioned in the internal written and verbal complaints. (Jd.)

       The Plaintiff need not recast evidence of pretext regarding promotions and

disparate discipline reviewed supra. 22 Those concerns for pretext should be


22
  Defendants have not properly moved for summary judgment regarding the Bryce Hospital
MHSO III promotion upon Title VII retaliation in which Clarence Owens was selected.
However, the same pretextual concerns expressed within the following section applies in
combination with: (1) Plaintiff scored significantly higher (Doc. 249-1, ~ 13(e)); (2) was
significantly more qualified (Def. In. Disc., pp. 0367 - 0387, 0481 - 0487); (3) similar concerns
       Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 22 of 51

                                                                                                     21 of 50


considered in combination with the following section. Although evidencing racial

discrimination, those arguments for disparate adverse actions also evidence

scrutinization of the Plaintiffs employment.

    III.    ADMH ISN'T ENTITLED TO SUMMARY JUDGMENT ON
           PLAINTIFF'S TITLE VII HOSTILE WORK ENVIRONMENT
                                  CLAIM

       In efforts to address arguments not previously raised regarding the Plaintiffs

retaliatory hostile work environment claim, formerly unsuitably identified by the

Defendants as a race-based hostile work environment claim (Doc. 245, p. 30; Doc.

254, p. 29), the Eleventh Circuit has recently addressed this framework. Monaghan

v. Worldpay US., Inc., 955 F. 3d 855, 857, 860 (1 ph Cir. 2020). Apparently, the

Court reaffirmed "that the standard applicable to all Title VII retaliation claims is

the Burlington Northern 'well might have dissuaded' standard". Id. at 862.

Defendants argument that the Plaintiff "puts forth no substantive argument" is

prejudicial because they are ones who identified an improper standard. (Doc. 245,

p. 30) It is their initial burden to argue these principles when moving for summary

judgment; the pleading was properly labelled. (Doc. 254, p. 29; Doc. 145, p. 131)

       Accordingly, "statements from a supervisor. .. which threatened[]


for the interview process may be connected because interviews were combined (Doc. 248-17, if
17); and (4) a lack ofleadership experience, in which Booth's was false, was discussed with th~
panel even though the Plaintiff ranked highest (Doc. 249-13, if 13; Doc. 247, if 49). Accordingly,
biased Defendants, particularly Long, potentially led the panelists astray regarding the Bryce
Hospital promotion as well. (p. 9) Nonetheless, Defendants have not the met the Burdine
standard to present a legitimate reason for this promotion and no further briefing is due.
      Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 23 of 51

                                                                                             22of50


termination" would dissuade a "reasonable worker from making or supporting a

charge of discrimination." Id. at 863 (citations omitted). The same goes for other

events which Defendants argue are not considerable. Burlington Northern & Santa

Fe Railroad Co. v. White, 548 U.S. 53, 69 (2006) ("excluding an employee from a

weekly training lunch that contributes significantly to the employee's professional

advancement"); Cross, 49 F. 3d at 1507 ("When the work place is permeated with

'discriminatory intimidation, ridicule, and insult,' that is 'sufficiently severe or

pervasive to alter the conditions of the victim's employment and create an abusive

working environment,' Title VII is violated."); Crawford v. Carroll, 529 F. 3d 961,

974 (11th Cir. 2008) (unfavorable performance review, which rendered an

employee ineligible for a merit pay increase that was due five months later, was a

material adverse employment action); Graham v. State Farm Mut. Ins. Co., 193 F.

3d 1274, 1283 (1 ph Cir. 1999) ("negative job evaluations, demotions,

disadvantageous transfers, or toleration of harassment").

      The Plaintiff testified that his initial report of discrimination was upon

December 6, 2017. (Doc. 145, ~ 52; Doc. 249-2,       ~   9) The Plaintiffs initial reports

of discrimination were discussed among the primary supervisors instituting

discipline. (Id.) Accordingly, all of the Plaintiffs disciplinary actions with ADMH

followed this report. (Doc. 145, ~ 7;   Answers,~   7; Def. Ex. 5 - 9; Doc. 249-1, ~ 3;

Pl. Dec.   ~~   81 - 82) Furthermore, his performance appraisals declined thereafter.
      Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 24 of 51

                                                                                             23 of 50


(Doc. 249-1, i-f 11) This evidences a convincing mosaic. Lewis, 934 F. 3d at 1186

("From all this evidence, a jury could conclude that the [Defendant] was searching

for a policy to fit its desire to terminate [the Plaintiff] rather than neutrally

enforcing an existing policy."). Jackson even advised it was "fucking fine" if the

Plaintiff sued following communicating with the Plaintiff about his rights and the

rights of fellow African American employees. (Doc. 145, i-f 147; Jackson's Answer,

i-f 147; Doc. 247, i-f 61; Doc. 249-1, i-f 13(0))

       Jackson made several admissions that she had a temper toward the Plaintiff.

(Doc. 247, i-f 62) This was sanctioned by Baugher and Hubbard where Jackson was

issued absolutely no disciplinary action. (Doc. 248-14, i-f 5; Doc. 248-6, i-f 12; Def.

Ex. 52, 114) Defendants had guidance regarding these principles. (Pl. Ex. 82A, pp.

28 - 33) More so, Monaghan was also disregarded when she complained of hostile

behavior in relation to her complaints. Id. at 858 ("Ms. Monaghan contends that

she told some of the executives about Ms. Daniel's behavior at this meeting, but

they again refused to consider her complaints."). The Plaintiffs complaints in this

case were disregarded in several occasions because they did not subjectively

require a response. (Doc. 249-8, i-f 15; Doc. 246-10, i-fi-11 - 2; Doc. 248-3, i-f 8; Doc.

248-12, i-f 7) When a Caucasian officer complained, Defendants lodged an

elaborate investigation. (Doc. 145, i-fi-1427 - 428; Answers, i-fi-1 427 - 428; Pl. Ex.

410; Def. RFP, p. 6695)
      Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 25 of 51

                                                                                           24of50


      Of importance, Jackson even communicated her prior notice that the

Plaintiff wouldn't have a job long term or receive a promotion, following the

Plaintiffs notification of a potential "EEO suit", to Baugher and Hubbard. (Doc.

247, ii 60; Def. In. Disc., pp. 0705 - 0706) Following this communication on May

2, 2018, Hubbard and Baugher were extensively intertwined in the Plaintiffs

following discipline. (Def. In. Disc., pp. 0734 - 0737, 0867 - 0870; Doc. 219-2, iii!

34, 39 - 40, 42, 108, 110, 119) Baugher could not "recall any discipline of [an]

African-American employee other than of [the Plaintiff] in which [she]

participated or that [she] recommended or assisted". (Doc. 248-8, ii 4)

Accordingly, there is ample evidence to show that Defendants lodged a campaign

of disparate harassment against the Plaintiff to terminate his employment. Even

Baugher and Jackson communicated regarding further efforts to discipline the

Plaintiff in connection with their notification of this EEO suit's filing. (Doc. 247, ii

63) Booth additionally sought to have the Plaintiff transferred because of concerns

he perceived related to this EEO suit and after direct reports of discrimination to

him. (Doc. 145, iii! 318, 350; Doc. 247, ii 67) All of these concerns are in addition

to issues regarding disparate discipline and promotions expressed supra.

      Furthermore, evidence even sustains that Jackson attempted to steer the

evidence in possession of the Plaintiff regarding his initial EEOC charge by dating

his discipline before his charge. (Doc. 247, ii 70) A jury could conclude that
       Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 26 of 51

                                                                                                 25of50


Defendants wished to thank the Plaintiff regarding his reports of Anderson's

disparate disregard of Porter's misconduct so they could dissuade the Plaintiff

(Doc. 248-14,    ~   4 ); calming his efforts to file suit while they sought avenues to

terminate his employment. 23 (Def. In. Disc., p. 0871)

       Accordingly, even Hubbard was working in advance of the Plaintiffs filing

a suit which included ensuring he was disciplined. (Doc. 248-14,             ~   4) Some of

these decisions even included not reviewing defenses or contradictory evidence of

the Plaintiff, nevertheless, Hubbard criticizes the Plaintiffs decision making

simultaneously. (Doc. 248-14, ~~ 3, 7; Doc. 248-15,          ~~   2, 7) Furthermore,

Hubbard, Jackson, Baugher, and Beshear declined to rescind the stipulations on the

Plaintiffs contact with external agencies including the EEOC. (Doc. 219-2, ~~ 33 -

42; Def. Ex. 5).

       Moreover, Defendant Jackson commonly deviated from established

procedure governing proper internal investigations of the Plaintiffs misconduct;

Jackson admits to several of these shoddy investigations. (Doc. 209-2; Pl.             Dec.~~


39, 46-47; Doc. 248-18,        ~   5; Doc. 249-11, ~~ 3, 5 - 6) Formerly, "[s]tanding

alone, deviation from a company policy does not demonstrate discriminatory


23
   Additionally, there is evidence that Jackson and Booth even avoided allowing the Plaintiff to
be in charge when Booth was absent in a foreign country, violating the Defendants' policies. (Pl.
Ex. K; Def. Ex. 115) Also, Jackson and Booth attempted to set the Plaintiff up for failure. (Doc.
145, if 389 - 393) Defendants have conceded that Booth falsified testimony upon this motion and
in his personnel files. (Doc. 247, ifif 49; Doc. 247, p. 30; Doc. 254, p. 18) He isn't an incident
bystander in this case but is a party Defendant.
      Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 27 of 51

                                                                                        26of50


animus." Mitchell v. USE/ Co., 186 F. 3d 1352, 1356 (1 lth Cir. 1999) (emphasis

added). However, Defendants have "failed to clearly articulate and follow its

formal policies." Lewis, 934 F. 3d at 1186. The Plaintiffhas evidenced a multitude

of pretextual concerns for the Court's determination as expressed supra and infra.

Additionally, Jackson falsely testified that such regulations didn't establish a

checklist for her position as Facility Director. (Doc. 251, p. 6, if 11; Pl. Ex. 278)

      Defendants have even sought to extinguish the Plaintiff's discrete Title VII

retaliation claims because of his characterized extensive complaints; amounting

approximately to one complaint a month according to their erroneous calculations.

(Doc. 245, p. 24) Defendants' outdated policy doesn't even mention a legitimate

claim of a retaliatory hostile work environment but they argue the Plaintiff's

complaints are meritless; a convenience in their benefit. (Doc. 145, iii! 98 - 99,

153, 158, 220, 229, 321, 421, 428; Def. Ex. 102) This circuit has made known that

this basis is actionable regardless of the Defendants' subjective view that the

complaints were "unreasonable". Monaghan, 955 F. 3d at 863 (" ... that she was

being discharged for complaining and complaining to the executives, that they

were tired of her complaining ... First, when [Plaintiff] was terminated,

[Defendant] told her that she was being fired for complaining and complaining. As

noted earlier, a jury could draw the inference that the reference to [Plaintiff's]

complaining was to the complaints about [Defendants] ... We reverse ... ")
        Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 28 of 51

                                                                                                         27 of 50


(quotations omitted) (emphasis added). Apparently, Defendants have conceded that

the Plaintiffs retaliatory hostile work environment claim isn't due summary

judgment via asserting their novel argument that the amount of the Plaintiffs

complaints were unreasonable which was never presented during discovery or their

EEOC position statements. (Doc. 245, p. 24; Doc. 39-1)

        Even more so, Jackson's replacement, Defendant McAlpine, reported to

Jackson that the Plaintiff intended to file an "EEO suit". (Def. In. Disc., p. 0705;

Doc. 230-1, p. 264, 11. 14 - 22) McAlpine, as well as a former subordinate officer,

have a completely different outlook than the Defendants who the Plaintiff named,

or referenced, in EEOC charges. (Doc. 230-1, p. 266, 11. 11 - 12, p. 270, 11. 1 - 23,

p. 271, 11. 1 - 23, p. 1 - 7, p. 284, 11. 7 - 23, p. 285, 11. 1 - 6) McAlpine's and

Madden's testimony brings into question Defendants' motives transpiring during

the Plaintiffs employment and whether Defendants' biased actions were motivated

by animus, whether discriminatory or retaliatory. 24 The same goes for testimony


24
    Interestingly, evidence even presents that Anderson and Booth, uncertified in the NCIC system
as opposed to the Plaintiff, ordered Madden to eliminate the Plaintiffs access. (Doc. 230-1, p.
296, 11. 5 - 23, p. 297, 11. 1 - 10, p. 309, 11. 14 - 22; Doc. 248-5, if 11; Doc. 249-2, if 6; Pl. Dec. if
55) However, evidence presents the Plaintiff was operating lawfully. (Def. In. Disc., pp. 0726 -
0733; Pl. Dec. if 70) Accordingly, Anderson even revises his position expressed within the
recommendation he signed for the Plaintiff. (Doc. 248-5, if 4; Def. In. Disc., p. 0380; Doc. 145,
iii! 123 - 124) He also offered a recommendation to another African American potentially to
induce his resignation. (Doc. 145, pp. 123 - 124) Defendants were scrutinizing every avenue of
the Plaintiffs employment even if they were improperly trained or uncertified to exercise this
authority. The same goes for Jackson's consistent disregard of the Incident Management Plan.
(Doc. 251; Pl. Dec. if 39; Doc. 249-11, iii! 3, 5, 6; Doc. 248-17, if 13; Doc. 248-18, if 5)
Furthermore, the Defendants' novel argument regarding the number of complaints, first raised
during summary judgment, presents evidence of causation. (Doc. 245, p. 24; Doc. 39-1)
      Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 29 of 51

                                                                                        28 of 50


from Leavelle, Peoples, and Keeler. (Pl. Ex. 229, 410 -411) More so, but-for

causation is evident and the same-decision defense does not apply. Gowski, 682 F.

3d at 1313. Defendant isn't entitled to summary judgment.

      IV. DEFENDANTS ARE NOT ENTITLED TO SUMMARY
       JUDGMENT ON PLAINTIFF'S§ 1985 FEDERAL CONSPIRACY
                           CLAIMS

      The Plaintiff has shown ample evidence of racial animus supra. Defendants

arguments suggest the Plaintiff may not prove § 1985(3) liability with

circumstantial evidence. (Doc. 254, pp. 31 - 33) They are wholly mistaken. Burrell

v. Bd. of Trustees of Ga. Military College, 970 F. 2d 785, 789 (1 ph Cir. 1992)

("whether a primafacie case of conspiracy under 42 U.S.C. §§ 1983 and 1985(3)

may rely on circumstantial evidence. We fully agree with the district court that this

question must be answered in the affirmative.") (emphasis added).

      Accordingly, "Section 1985 provides a vehicle to redress conspiracies to

interfere with civil rights." Farese v. Scherer, 342 F. 3d 1223, 1230 (11th Cir.

2003) (emphasis added). Defendants' cited case of Aulson v. Blanchard, 83 F. 3d 1

(1st Cir. 1996) offers no support for their arguments. Id. at 5 ("to state a claim

under Section(s) 1985(3) in respect to conspiracies involvingpublic officials,

private actors, or both ... "). The violation must "must aim at a deprivation of the

equal enjoyment of rights secured by the law to all." Griffin v. Breckenridge, 403

U.S. 88, 102 (1971). More so, this is "including a long list of enumerated rights
       Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 30 of 51

                                                                                         29 of 50


such as free speech, assembly, association" which are protected under the First

Amendment. Id. at 103. Defendants' argument suggests that a private person

cannot assert a First Amendment, § 1981, or Title VII claim. This is clearly

erroneous and due no consideration because both private individuals and state

employees can assert these rights. (Doc. 254, p. 34)

       The Plaintiff has evidenced a "racially discriminatory private action aimed at

depriving [him] of the basic rights that the law secures to all free men." Id. at 105.

(Doc. 219-2) If the Plaintiff has evidenced a deprivation of his First Amendment

rights, with underlying racial animus, he has stated a claim. (Id.) As stated in Bray,

"the alleged violation of the First Amendment was insufficient because there was

no claim that the State was involved in the conspiracy ... " 506 U.S. 263 at n.14.

(Doc. 145, ~~ 17 - 26) Defendants misinterpret this statute. Upon conceded

citations,

       "[t]he rights, privileges, and immunities that§ 1985(3) vindicates must
       be found elsewhere, and here the right claimed to have been infringed
       has its source in the First Amendment. Because that Amendment
       restrains only official conduct, to make out their§ 1985(3) case, it was
       necessary for respondents to prove that the State was somehow involved
       in or affected by the conspiracy."

Carpenters v. Scott, 463 U.S. 825, 833 (1983) (emphasis added). The statute

applies to rights involving state action and limits its application when a private

conspiracy without state action is alleged. (Id.) Defendants are incorrect regarding

the Plaintiffs underlying Title VII and Fourteenth Amendment assertations:
      Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 31 of 51

                                                                                       30of50


      "In the present case, although Dickerson's Title VII and § 1985(3)
      claims arise out of the same underlying facts, the rights which are the
      basis of the § 1985(3) claim are rights created by the Constitution, not
      by Title VII. Indeed, Dickerson's § 1985(3) claim is based on the
      Fourteenth Amendment rights to equal protection of the laws and due
      process. Because this case involves the assertion of constitutional
      rights, the holding of Novotny simply does not apply here. Thus,
      consistent with our prior decision in Johnson, we hold that Dickerson's
      § 1985(3) claim is not preempted by Title VII."

Dickerson v. Alachua County Com 'n, 200 F. 3d 761, 767 (11th Cir. 2000)

(emphasis added). Defendants are misplaced and not due summary judgment.

      In closing, the intracorporate conspiracy doctrine does not bar the Plaintiffs

conspiracy claims here. (Doc. 254, p. 34) The Plaintiff isn't required to rehash a

slew of arguments, presenting Defendants' violations of the Plaintiffs First

Amendment, Title VII and§ 1981 underlying rights. (Doc. 219-2) These concerns

are already briefed. (Docs. 219-2, 229 - 230, 242, 245 - 24 7) "[E]ven courts that

generally apply the intracorporate conspiracy doctrine to § 1985 claims have

recognized that an exception should exist when the conspiracy alleged is criminal

in nature." McAndrew v. Lockheed Martin Corp., 206 F. 3d 1031, 1041 (11th Cir.

2000). (Doc. 145, ~~ 615, 623, 626, 629, 644, 651 -652) Even ifthe Plaintiffs

declaration was the only supporting evidence, it weighs more to the preponderance

of the evidence than Defendants' legal conclusions. Perry v. Thompson, 786 F. 2d

1093, 1095 (1 ph Cir. 1986).

V.   DEFENDANTS ARE NOT ENTITLED TO QUALIFIED IMMUNITY
     ON THE PLAINTIFF'S 42 U.S.C. § 1983 & 42 U.S.C. § 1985 CLAIMS
       Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 32 of 51

                                                                                                 32 of 50


process violation); Johnson v. City ofFort Lauderdale, Fla., 126 F. 3d 13 72 (11th

Cir. 1997) ("We have squarely held that qualified immunity is not available as a

defense to a§ 1985(3) claim"); Shahawy v. Lee, No. 95-269-CIV-T-21-B, 1996

U.S. Dist. LEXIS 22854, at *70 (M.D. Fla., Dec. 13, 1996) (qualified immunity

not available for§ 1985(2)); Cross, 49 F. 3d 1490 (rejecting qualified immunity

when doing nothing in face of Title VII harassment and discrimination); Ratlijf v.

DeKalb County, Ga., 62 F. 3d 338, 340 (1 ith Cir. 1995) ("The right to be free from

retaliation is clearly established as a first amendment right and as a statutory right

under Title VII"); Brown v. Georgia Dept. of Revenue, 881 F. 2d 1018 (1 ith Cir.

1989) (merit system employee must be noticed of due process). It also follows, that

if Title VII and § 1981 cases are analogous, the Plaintiff's cited Title VII authority

also abrogates the Defendants' qualified immunity defense. Quigg v. Thomas Cnty.

Sch. Dist., 814 F. 3d 1227, 1235 (11th Cir. 2016).

     A. Defendants Are Not Entitled to Summary Judgment on Plaintiff's First
                               Amendment Claims 25


25
   Defendants manifestly fail to understand that association claims are not viewed in an official
duty context. The public concern analysis encompasses the review of "content, form, and
context", however, association claims do not apply the public concern analysis. Ex parte Hugine,
256 So. 3d 30, 48 (Ala. 2017); Cook v. Gwinnett County School Dist, 414 F. 3d 1313, 1321 (11th
Cir. 2005); Allred v. Carbon Hill, 6:13-CV-00930-LSC at *18 (N.D. Ala., October 24, 2014).
Once the associative activity is identified, the Court skips to the government efficiency test and
causation principles. (Doc. 254, n.13) Defendants assert they have "uncovered no valid First
Amendment 'Access to Press & Privacy' claim". It is not whether the Defendants uncover such a
claim, it is whether they've briefed the claims to move for summary judgment. Defendants again
attempt to abrogate the Plaintiffs liberal pleading standard. More so, the Supreme Court has for
over fifty years recognized that the First Amendment protects the right to speak anonymously.
       Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 33 of 51

                                                                                                  33 of 50


       Defendants seek summary judgment following the Plaintiffs arguments

because they perceive them to be "bareboned" when they initiated only

"bareboned" arguments. (Doc. 254, p. 37, n.14) The Plaintiff addressed their

baseless arguments within the applicable constraints of the briefing. Additionally,

the Plaintiff has already testified to the circumstances of his complaints and

protected activity. (Doc. 145, iii! 52-53, 73, 75 -76, 78 -81, 97 -101, 103, 141,

153, 164 - 172, 220, 229, 240 - 241, 302 - 316, 318, 321)

                                  i. Specified Complaints

       First, in sum, it is evident the May 3, 2018 complaint reports Jackson's

"unethical management of the facility". (Doc. 254, p. 37) Defendants continue to

attempt to mislead the Court from rendering the Plaintiffs complaints protected.

More so, the Plaintiffs partial reference to his "duty" references a "duty" to public

at large; not the Defendants. (Def. Ex. 113) When there is a "legitimate matter of

inherent concern to the electorate" the Court may "eschew[] further inquiry into

the [Plaintiffs] motives". Baron v. Suffolk County Sheriff's Dept, 402 F. 3d 225,

235 (1st Cir. 2005).



Talley v. California, 362 U.S. 60 (1960); Mcintyre v. Ohio Elections Comm 'n, 514 U.S. 334
( 1995). Anonymity "protect[ s] unpopular individuals from retaliation - and their ideas from
suppression - at the hand of an intolerant society." Id. at 357; Shelton v. Tucker, 364 U.S. 479,
490 (1960) (striking down as overbroad a statute requiring teachers to list the organizations to
which they had belonged as a condition of employment, reasoning that "[t]he statute's
comprehensive interference with associational freedom goes far beyond what might be
justified"). The Plaintiff couldn't maintain privacy in his speech when compelled to reveal all his
concerns regarding the ADMH and THSMF. (Def. Ex. 5)
      Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 34 of 51

                                                                                           34of50


      Based upon the Defendants' arguments, which are exactly the arguments

addressed in King v. Board of County Commissioner, 916 F. 3d 1339 (11th

Cir. 2019), the Eleventh Circuit has already clarified why this Plaintiff's speech is

protected. The court opined that "Carollo had important ingredients that King is

missing: evidence that the Plaintiff spoke on something beyond his job duties ... "

Id. at 1350 (emphasis added). The Plaintiff isn't required to strictly maintain his

speech to matters of 100% public concern and internal speech may be protected.

More so, none of these complaints were rendered as an official requirement of the

Plaintiff's job duties; several partially concerned his job duties. See, e.g., Carter v.

City of Melbourne, Fla., 731 F. 3d 1161, 1168 - 1169 (11th Cir. 2013) ("we do not

think that [Plaintiff's] status as an employee of the police department meant that

his speech did not address a matter of public concern ... [Plaintiff's] speech

activities, which essentially consisted of criticizing the leadership of the police

department. .. supports our conclusion.") (emphasis added).

      Second, the Plaintiff introduced the June 19, 2018 complaint to induce an

official investigation into a hostile work environment. (Doc. 145, if 153)

Defendants speak to the Plaintiff's motives but have cited to no evidence regarding

this complaint. (Doc. 254, p. 39)

      Regarding the Plaintiff's report of corruption regarding Anderson's

permitting Porter to engage in unethical conduct (Def. Ex. 55); this complaint was
      Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 35 of 51

                                                                                         35 of 50


submitted to the Alabama Peace Officer Standards & Training Commission

(hereinafter "APOSTC") to report corruption (Doc. 145, iii! 164 - 172; Pl. Ex. 182

-183). King, 916 F. 3d at 1350. The Plaintiff quoted his response to Anderson's

assertation that the Plaintiff's concerns had nothing to do with him. Nonetheless,

the Plaintiff's complaint evidences direct concerns affecting the public. (Def. Ex.

55, p. 3) More so, the Plaintiff's identical complaint to the APOSTC is sworn.

Lane v. Franks, 134 S. Ct. 2369, 2378 (2014) ("Truthful testimony under oath by a

public employee outside the scope of his ordinary job duties is speech as a citizen

for First Amendment purposes."). (Pl. Ex. 182 - 183) Evidence even presents that

APOSTC responded with a state-wide mandate regarding the Plaintiff's complaint.

(Doc. 145, iii! 240 - 241) It was not his duty to transmit these complaints reporting

misconduct. (Doc. 145, ii 164) There is also an evident causal connection to

Plaintiff's discipline. (Doc. 145, iii! 166, 178 - 184) This complaint falls squarely

within Bailey. 843 F. 3d 4 73 at n.8 ("Bailey alleged sufficient facts to show that he

engaged in protected speech when he complained to his chief, and again in his

termination appeal, that Douglas County law-enforcement officers were involved

in racial profiling and other inappropriate and unconstitutional conduct.").

      Finally, the Plaintiff's external complaints, of which Defendants received,

could not be pursuant to the Plaintiff's official duties. King, 916 F. 3d at 1350. The

Plaintiff wasn't commissioned to produce them. Garcetti v. Ceballos, 547 U.S.
      Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 36 of 51

                                                                                         36of50


410, 422 (2006). Nor are internal complaints a bar. Lane, 134 S. Ct. at 2379.

                           ii. Issues of Private Concern

      Defendants quote concerns with Plaintiffs "own self-interest in improving

the conditions of his employment". (Doc. 254, p. 40) The Defendants' cited case

law isn't persuasive nor binding. Carter, 731 F. 3d at 1168 - 1169 ("Carter did not

simply address 'matter of interest only to [him],' but rather sought to bring about

changes that would lead, at least in his eyes, to the more effective operation of the

Melbourne police force") (emphasis added). The consistent references to Morgan,

Ezekwo, Boyce, and Anderson are non-persuasive case law, non-binding, and are

clearly outdated regarding First Amendment principles.

                            iii. Libel Retraction Letter

      The context of Rosenblatt doesn't matter when establishing subject matter of

public concern. (Doc. 254, p. 42) Defendants didn't even address the context of

off-duty conduct. (Doc. 247, pp. 65 - 66) Regarding the Plaintiffs libel retraction

letter, there is a distinct difference between seeking to repair reputation and simply

accessing the Courts for private interest. NAACP v. Button, 371 U.S. 415, 443

(1963) ("[r]esort to the courts to seek vindication of constitutional rights is a

different matter from the oppressive, malicious, or avaricious use of the legal

process for purely private gain."). As set forth supra, the Plaintiff has a liberty

interest in his reputation as a law enforcement officer. (Doc. 247, pp. 78 - 79)
      Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 37 of 51

                                                                                         37 of 50


      Just as in Gertz v. Robert Welch, Inc., 418 U.S. 323 (1974), "[t]his case

ultimately comes down to the importance the Court attaches to society's 'pervasive

and strong interest in preventing and redressing attacks upon reputation."' Id. at

401 (citing Rosenblatt, 383 U.S. at 86). According to the Defendants' reply, "the

[Defendants have] miscalculated and denigrates [this] interest at a time when

escalating assaults on individuality and personal dignity counsel otherwise. At the

very least, the issue is highly debatable, and the [Defendants have] not carried

[their] heavy burden of proof to justify tampering with state libel laws." Id. at 401.

The Plaintiff, having sought to repair his reputation while being aware that

Defendants were scrutinizing his employment (Pl. Dec. ii 4 7), as a "private citizen

does not bargain for defamatory falsehoods. Nor is society powerless to vindicate

unfair injury to his reputation." Id. at 402 (emphasis added). These principles

aren't destroyed because of the Plaintiffs public employment. Georgia Ass 'n of

Educators v. Gwinnett County Sch. Dist., 856 F. 2d 142, 145 (11th Cir. 1988).

It is the judicial system's authority to determine whether the Plaintiff may

vindicate his reputation, not the Defendants' authority. Id. at 403. (Def. Ex. 9)

      In Little v. City ofNorth Miami, 805 F. 2d 962 (11th Cir. 1986), Little was

charged with utilizing his official position for personal gain. Id. at 964. (Def. Ex. 9)

Even more similar to Defendant Jackson in this case having not conducted an

investigation regarding the Plaintiffs alleged use of the camera system for
        Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 38 of 51

                                                                                                         38 of 50


personal gain (Doc. 209-2, p. 3, if 13), Little was charged "without verification that

the assertions were truthful." Id. at 965 - 965. (Doc. 247, pp. 78 - 79) Little even

brought a claim of defamation. Little, 624 F. Supp. 768, 770 (S.D. Fla. 1985). The

Plaintiff intended to do the same regarding the officers' defamatory letter. (Doc.

145, if 309; Doc. 209-2, p. 3, iii! 11 - 12) The Court opined that "[b]y representing

[]himself[] in state litigation ... [Little] was engaging in a 'form of political

expression' entitled to First[] Amendment protection." Id. at 968. The Defendants

"may not retaliate against an individual because of that person's legitimate use of

the courts." Id. at 968. (Doc. 219-2, pp. 39 -41; Doc. 247, p. 3, if 6) These

principles were clearly established.

        Defendants did not move for summary judgment on causation. (Doc. 254, p.

44) Evidence revealed in Plaintiffs Title VII reviews obviously link these same

disciplinary actions to First Amendment activity. Ratliff, 62 F. 3d at 340. More so,

Plaintiff has already briefed concerns with direct evidence. 26 (Doc. 219-2)

B. Defendants Are Not Entitled to Summary Judgment on Plaintiff's Fourteenth
                               Amendment Claim

        The Plaintiff is a merit system employee, nonetheless, this doesn't foreclose

Plaintiffs property interest. Owens et al. v. Alabama Department of Mental




26
  The Plaintiff has adequately briefed the prior restraint claim. The Defendants' arguments are
baseless and do not address Anderson's directive or the Plaintiffs cited authority. The Plaintiff
clearly identified the prior restraint's chilling of his filing a lawsuit. (Doc. 145, ,-r,-r 309, 453)
      Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 39 of 51

                                                                                        39 of 50


Health, 2:07-CV-00650-WHA-TFM at *24 - 26 (M.D. Ala., August 29, 2008)

("The existence of a property right in an aspect of public employment generally 'is

made by reference to laws, regulations, or personnel policies.'") (citing Nolin v.

Douglas County, 903 F.2d 1546, 1553 (1 ph Cir. 1990)); Galbreath v. Hale County,

Alabama, No. 17-13762 at* 8 - 9 (1 ph Cir. 2018). These are identified on multiple

accounts. (Pl. Ex. 81 - 82, 82A, 83, 86 -87, 278, 280 ALA. ADMIN. CODE§§

580-6-36-.05, 580-6-34-.1 O; Def. Ex. 96 - I 09) Defendants' arguments are

improper. Additionally, Cannon did not foreclose the "more" to only a discharge.

Plaintiff "has presented [] evidence that he [is] unable to secure a similar position

with any other employer." Liu, 330 F. App'x at 781.

      Furthermore, the Plaintiff has alleged a facially neutral statute that has been

improperly applied to him and other law enforcement officers. (Doc. 145, ,-r,-i 6, 15

- 16, 31, 492) The Plaintiff is testifying that § 22-50-21 in correspondence with the

State Merit System Act of 1939 has been misapplied as a class designation.

      VI.    DEFENDANTS ARE NOT ENTITLED TO SUMMARY
             JUDGMENT ON PLAINTIFF'S CONTRACT CLAIMS

     A. Department Policies & Form 40s Do Create a Binding Employment
                                   Contract

      To recover for a breach of contract upon policies and procedures of

employment, "[1] the language contained in the handbook must be examined to see

if it is specific enough to constitute an offer, [2] the offer must have been
       Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 40 of 51

                                                                                                40of50


communicated to the [Plaintiff] by issuance of the handbook, or otherwise, [and 3]

the [Plaintiff] must have accepted the offer by retaining employment after he has

become generally aware of the offer." Hoffman-La Roche v. Campbell, 512 So. 2d

725, 735 (Ala. 1987). Clements does not address this standard. (Doc. 254, p. 48)

       In response to the Plaintiff's argument that a binding contract has been

implemented via the ADMH' s policies, the Court should "see no reason why a

policy contained in an employee manual issued to an employee cannot become a

binding promise once it is accepted by the employee through his continuing to

work when he is not required to do so." Id. at 733. As the Plaintiff has clearly

performed according to unbiased testimony (Doc. 230-1, p. 266, 11. 11 - 12, p. 270,

11. 1 - 23, p. 271, 11. 1 - 23, p. 1 - 7, p. 284, 11. 7 - 23, p. 285, 11. 1 - 6; Pl. Ex. 229,

410 - 411 ), " [s]uch a performance clearly provides any consideration necessary to

the contract. The fact that the promise is communicated to the [Plaintiff] through

the medium of a [Form 40 and conjoining policies], rather than by some other

means, is simply of no consequence." Id. at 733. "[W]hether a proposal is meant to

be an offer for a unilateral contract is determined by the outward manifestations of

the parties, rather than by their uncommunicated beliefs." Id. at 734. (Doc. 254, p.

50) Apparently, in continuously expressing the parties "must" follow policy (Def.

Ex. 13, p. 9; Def. Ex. 16, p. 9; Def. Ex. 33, p. 7; Def. Ex. 34, p. 3; Def. Ex. 81, p.

3; Def. Ex. 83, p. 7; Def. Ex. 92 - 93; Doc. 248-15,      ~   4; Doc. 248-19, ~ 20; Doc.
      Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 41 of 51

                                                                                           41 of 50


249-9, if 11 ), as well as threatening the Plaintiffs employment if such policies

were not followed (Doc. 24 7, if 60), they indeed became binding between

Defendants and the Plaintiff. The Plaintiff received these policies requiring his

signing of their reception with joint signatures between Defendants. (Def. Ex. 92 -

93) Furthermore, Form 40s are completed yearly in order to ensure an employee's

knowledge of the requirement that they must follow the policies and procedures of

the ADMH. (Pl. Ex. T, p. 2)

      Additionally, "the rules set out [] regarding the enforcement of a unilateral

contract do not require that any definite time period for performance have been set

or agreed to." Id. at 734. Furthermore, Defendants' argument that the word

"guidelines" expels the binding nature of the contracts is also meritless. Id. at 737

("The language used in this handbook is clear enough that an employee reading it

could reasonably believe that, as long as he worked within the guidelines set out in

the handbook, he would not be terminated until all procedures set out in the

handbook had been followed ... ") (emphasis added). (Doc. 254, pp. 48 - 50)

      The Eleventh Circuit has provided guidance for this Court. Galbreath, No.

17-13762 at *8 - 9 ("Under Alabama law, 'language contained in a handbook can

be sufficient to constitute an offer to create a binding unilateral contract.'") (citing

Hoffman-La Roche, 512 So. 2d at 735). Accordingly, a "subjective understanding

of whether the policy applied to [the Plaintiff] is not relevant." Id. (Doc. 254, p.
       Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 42 of 51

                                                                                                       42of50


50) More so, the same has occurred in a binding opinion. Hill v. Cundiff, 797 F. 3d

948, 983 ( 1 Ph Cir. 2015) ("the terms of the Policy Manual are sufficiently detailed

under Alabama law to create a genuine issue of material fact as to whether

[Defendants] acted beyond [their] authority" and denying state-agent immunity

where policy advised Defendants "shall investigate the complaint and take

appropriate action."). (Doc. 24 7, ,-i 65)

       Defendants' conduct "falls within any one of the exceptions to State-agent

immunity". Id. at 134. The Plaintiff has presented ample evidence to support that

Defendants acted: ( 1) willfully by disregarding the Plaintiff's responses to

disciplinary action (Def. In. Disc., pp. 0210 - 0214, 0204 - 0207, 0232 - 0236,

0222 - 0230; Doc. 209-4, pp. 60 - 67); (2) fraudulently in their documentation (Pl.

Dec. ,-i,-i 1 - 88), maliciously in their behavior (Doc. 247, ,-i,-i 58 - 74); (3) in bad

faith upon the policies which set forth ample guidelines to ensure their appropriate

behavior (Doc. 247, ,-i 65; Pl. Dec. ,-i,-i 1 - 88); and (4) acted upon mistaken

interpretations of law regarding the Plaintiff's law enforcement authority and his

appropriate state merit system classification which would have provided due

process to review these contentions (Id. ). 27




27
  Jackson's persistent disregard of the Incident Management Plan in regard to the Plaintiff's
disciplinary actions most definitely results in a breach of contract under these theories. (Pl. Dec.
~~ 38 - 39, 46; Pl. Ex. 278) It is hard to imagine an argument that this plan's 50 pages, which
demands what the Defendants "shall" do, are not binding. They accepted these policies.
        Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 43 of 51

                                                                                       43of50


        More so, Alabama law is clear that the Plaintiff may recover ( 1) from

Defendants' manifestations to the Plaintiff and (2) their own contracts with the

state because the Plaintiff is a third-party beneficiary. Fitzpatrick v. Hoehn, 262

So. 3d 613, 623 (Ala. 2018) (citations omitted). Defendants' motion for summary

judgment should be denied as the§ 1981 and state law breach of contract(s).

 VII.     SUMMARY JUDGMENT ISN'T DUE TO GRANTED ON ALL
                  PLAINTIFF'S STATE LAW CLAIMS

               A. Defendants Are Not Entitled to Sovereign Immunity

        "Under the Ex parte Young doctrine -which can be understood as an

exception to Eleventh Amendment sovereign immunity -          federal courts may

'entertain suits against state officers seeking prospective equitable relief to end

continuing violations of federal law."' Lambert v. Board of Trustees, No. 19-10621

(11th Cir. 2019) (citations omitted). The Plaintiff may proceed upon any claims of

prospective equitable relief in Defendants' official capacity. Defendants are not

afforded sovereign immunity in their individual capacities. Ex parte Cranman.

              B. Defendants Are Not Entitled to State-agent Immunity

        For reasons set forth in the Plaintiffs response (Doc. 24 7), and herein as

expressed supra and infra, Defendants are not due state-agent immunity. Williams

v. Aguirre, 965 F. 3d 1147, 1170 (11th Cir. 2020) (finding that evidence of bad

faith and malicious conduct negates state-agent immunity along with acts done

"willfully, maliciously, fraudulently, in bad faith, beyond his or her authority, or
      Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 44 of 51

                                                                                        44of50


under a mistaken interpretation of the law.") (citations omitted). The evidence is

sufficient for a proper denial of state-agent immunity. (Pl. Dec. i-fi-1 1 - 88) More so,

Defendants' legal conclusions are due no consideration. (Def. Ex. 3, 13, 16, 25, 33,

59, 83 - 84) The same goes for non-illustrative facts. (Id.)

  C. Summary Judgment isn't Due to be Granted on Plaintiff's Claim Against
                                   Booth

      Booth attempts to broaden the review of his personal conduct. (Doc. 254, pp.

52 - 53) These arguments are still without merit. Hoover affirmatively coincides

with Booth's operating for his own personal purposes. 611 So. 2d at 293. He hasn't

even addressed the slew of arguments presenting he maliciously acted or authority

presenting he defamed the Plaintiff.

      More so, Booth is evidenced to have falsified his application, and evidence

upon this motion, regarding the very supervisory position in question sustaining his

personal objective. (Doc. 247, i-fi-149, 72; Doc. 254, p. 18) This wasn't Booth's only

instance of attempting to block the Plaintiff's advancement. (Doc. 145, i1 3 03) This

is the Plaintiff's supplementary, and tenth, reason Booth acted for his own personal

objective to obtain the MHSO III promotion. (Doc. 247, p. 91) He even fabricated

testimony upon conceding his application was false. (Def. Ex. 25, p. 1) "Because

there appears to be a fact question as to whether [Booth], either individually or in

concert, acted outside [the] scope of [his] duties to the [ADMH] by making false

statements concerning [the Plaintiff's police] service record, the summary
       Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 45 of 51

                                                                                                  45of50


judgment for [Booth cannot be] based on a lack of publication" nor an applicable

privilege. 28 Id. at 293. The Plaintiffs October 19, 2018 complaints do not address

whether the "Interim" role was truly a legitimate role. (Doc. 254, p. 52)

       It is apparent that Booth's aspiring to the Plaintiffs "moral fortitude" was to

assert that the Plaintiff wasn't qualified for the MHSO III promotion which

required "high personal and moral standards". (Def. In. Disc., p. 1438; Def. Ex. 58,

p. 2) By preponderance of the evidence, Booth's and Long's motive was to prevent

the Plaintiff from being Booth's immediate supervisor; a personal objective.

Hoover, 611 So. 2d at 293. Reasonably, Defendant Booth wanted the MHSO III

promotion, was disparate toward the Plaintiff and the idea of him being his

immediate supervisor, and enlisted the efforts of anyone to assist in obtaining the

role because he was significantly less qualified. (Doc. 247, p. 33) Evidence even

presents the Plaintiff completed his application first and both applications were

received on the same day. (Def. In. Disc., pp. 0367, 0371, 0388, 0392) These

arguments are analogous to concerns the Plaintiff blew the whistle regarding in his

complaint to the Defendant Graham regarding Long. (Doc. 244-3, p. 3)



28
  The evidence sustains that concerted action occurred: ( 1) Defendants were in possession of the
personnel file (Doc. 247, ~ 49); (2) Long controlled the application and personnel file (Def. Ex.
83, pp. 1 - 2); (3) Long notified human resources that Booth was more qualified (Doc. 247, ~
52); and (4) Long was extensively engaged in Plaintiffs discipline and promotion consideration
(Doc. 247, ~~ 50, 57; Doc. 248-20, ~ 6; Doc. 249-13). Evidence presents that Long, a Caucasian
(Pl. Dec. 2, ~ 2), disparately operated to ensure the Plaintiff wasn't promoted so that Booth, also
a Caucasian, would receive the promotion. This evidence presents pretext regarding Title VII.
      Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 46 of 51

                                                                                            46of50


      Finally, upon receiving a request from the Plaintiff to retract his statements

under Alabama Code§ 6-5-186 and 13A-9-12(e), Booth declined to respond. (Doc.

145, if 791; Pl. Ex. S) Such a refusal to retract further signifies that actual malice is

evident as well as personal objectives. Tanner v. Ebbole, 88 So. 3d 856, 869 (Ala.

2011) (determining that malice can be shown by a refusal to retract libelous

statements). Summary judgment, as well as state-agent immunity, regarding this

malicious, willful, fraudulent, and illegal defaming of the Plaintiff should be

denied. (Doc. 145, if 783; Booth's Answer, if 783)

D. Summary Judgment isn't Due to be Granted on Plaintiff's False Light Claim

      Defendants have made a poor attempt to abrogate the Plaintiff's false light

claim unsupported by citations. (Doc. 254, pp. 53 - 54) After observing they have

no viable argument, they completely abandon the initially cited case of Butler:

      "Furthermore, the parties have given this Court no framework or
      authority on which to evaluate Jennings' actions. It is not clear exactly
      when Ayres's materials became a part of the public record and whether
      Jennings's actions even contributed to the materials' becoming a part
      of the public record ... Butler, in focusing on the public aspect of the
      record of the actions of the city council, fails to provide us with any
      legal basis from which one could conclude that the mere administrative
      act of receiving materials - submitted by someone else - which later
      become the official minutes of a city council meeting constitutes an
      intentional communication of information to the public by the person
      receiving the documents."

Butler, 871 So. 2d at 15 (2003) (emphasis added). Defendants have already

conceded they made the records public; intentionally. (Doc. 145, iii! 226 - 228,
       Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 47 of 51

                                                                                          47 of 50


330;   Answers,~~   226 -228, 330; Doc. 245, p. 91; Doc. 244-2, pp. 13 - 14, 20-

26, 29 - 38) ("the undisputed evidence demonstrates that, even though Plaintiffs

disciplinary documents were placed in his personnel file ... "). Regions Bank v.

Plott has absolutely no application to this distinct wrong or to an intentional public

record. (Doc. 254, p. 54) Summary judgment should be denied.

       E. Summary Judgment isn't Due to be Granted on Plaintiff's Tortious
                              Interference Claim

        In Hickman v. Winston County Hosp. Bd., 508 So. 2d 237 (Ala. 1987), the

Court determined that "corporate officers or employees may individually commit

the tort of intentional interference with business or contractual relations to which

their corporation or employer is a party." Id. at 238 (emphasis added).

        Blatantly, "[i]n view of the fact that the [ADMH], as do other [state

agencies] of Alabama, derives its creation and continued existence from the

legislature, and the office of [Police Officer] exists by legislative authority, the

occupant( s) of which [are] charged by legislative direction with the duty and

responsibility of enforcing state laws [], all to the protection of the general public,

and to promote its general welfare", the Plaintiff maintains a responsibility to the

public at large; not the Defendants. Alexander v. State, 150 So. 2d 204, 208 (Ala.

1963); State v. Stone, 240 Ala. 677, 680, 200 So. 756, 758 (1941) ("[i]t seems to be

well settled that one who performs a public function, and his authority is derived

directly from the state by legislative enactment, and the law prescribes his duties,
      Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 48 of 51

                                                                                         48of50


powers, and authority, such an one is a public officer of the state."). The Plaintiff is

charged by legislative direction to engage in the duties rendered by Alabama Code

§ 22-50-21. (Doc. 145, ~~ 15, 28;   Answers,~~    15, 28) In his appointment via this

statute, he may not falter. (Doc. 145, ~ 21;   Answers,~   21; Doc. 207-7, p. 62).

      The State of Alabama's Constitution renders that Beshear, and any of her

appointed officials, may not circumvent Alabama Code § 22-50-21. ALA. CONS.

§ 43 ("the executive shall never exercise the legislative and judicial powers, or

either of them"); ALA. CODE § 22-50-16 (presenting that the Commissioner of

the ADMH is a discretionary member of the executive branch) (Doc. 145, ~ 844;

Answers,~   844). Alabama Code§ 22-50-21, along with Alabama Code§ 22-50-

16, renders no authority to any of the Defendants to interfere with the Plaintiffs

business relations in these circumstances unless he "fail[s] to performfaithfully any

of the duties which are lawfully prescribed for him". See Also Mc Millian v. Monroe

County, 520 U.S. 781, 790 - 791 (1997) (statutory law enforcement officers "are

given complete authority to enforce the state criminal law in their [jurisdiction] ...

thus the governing body ... cannot instruct the [officer] how to ferret out crime,

how to arrest a criminal, or how to secure evidence of a crime. And when the

[officer] does secure such evidence, he has an obligation to share this information

not with the [ADMH], but with the district attorney"). Defendants interfered with

several aspects of the criminal process unlawfully. (Doc. 145, ~~ 68, 71, 74, 122,
      Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 49 of 51

                                                                                         49of50


146, 409; Def. Ex. 33, pp. 2 - 3; Def. Ex. 114; Doc. 249-2, p. 10, iii! 11 - 12; Doc.

249-7, if 3; Doc. 249-11, ifil 5 -6; Docs. 207-5, 207-7) Policy forbid these actions.

(Def. Ex. 106) Rittner even testifies to exceeding his authority. (Pl. Dec. if 23)

      No supervisory discretion exists to unlawfully control or interfere with a

police officer conducting investigations of which Defendants testify to. (Def. Ex.

13, p. 5; Def. Ex. 16, p. 2; Def. Ex. 33, pp. 2 - 3; Def. Ex. 59, p. 3) Apparently, in

appointing Police Officers, Defendants must "trust officers to rely on their

experience and expertise in order to make spur-of-the-moment determinations

about amorphous legal standards such as 'probable cause' and 'reasonable

suspicion"'. Id. at 109 - 110. Evidently, regarding this "tortious interference with a

business relationship",

      "it was decidedly outside the scope of [Defendants'] executive
      authority as superintendent[ s] [] to prevent Plaintiff, a [] law
      enforcement officer, from contacting witnesses, to direct witnesses not
      to cooperate with a police investigation, to interfere with the collection
      of evidence, to arguably withhold evidence, to actively facilitate the
      filing of third-party complaints against Plaintiff [] and to attempt to
      influence a law enforcement officer to refrain from investigating or
      reporting possible criminal behavior. We acknowledge that it is within
      the scope of Defendant[ s '] authority to oversee the discipline and safety
      of [patients in their] district; however, [it is] significant that in
      exercising that authority, Defendant[s] agreed to a partnership with the
      [police] to allow law enforcement personnel onto [facility] grounds
      with the express duty of '[i]nvestigat[ing] criminal complaints on
      [ADMH] property.' While investigation of misconduct on [ADMH]
      grounds is foremost within the province of the [ADMH] administration,
      once the administration opens the [facility] doors to assistance from law
      enforcement personnel, it concedes some of its authority to that
      autonomous agency. That is, while the administration would be
      Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 50 of 51

                                                                                               50of50


       expected to remain involved to the extent it was necessary to advocate
       for its [patients'] best interests, the administration loses its authority to
       direct or interfere with law enforcement personnel's function of
       investigating conduct violative of the laws of this state. We reiterate
       and stress that, to the extent Defendant[ s] [were] dissatisfied with or
       critical of Plaintiff's investigative methods, it would be within the
       province of Defendant[ s '] authority to express those concerns to the
       appropriate parties. But, notably, we see no indication in the record that
       Plaintiff was engaged in any misconduct in his pursuit to investigate
       criminal activity."

Baker v. Couchman, 721NW2d 251, 254 -257 (Mich. Ct. App. 2006). 29

Summary judgment should be unequivocally DENIED.

                                    CONCLUSION

       WHEREFORE, Plaintiff maintains his original position in response (Doc.

247), and the Defendants' motion should be denied on these principles.




                                ON, JR., Pro Se
8816 Old Greensboro Road, A T 20104
Tuscaloosa, Alabama, 35405-8854
Cellular Phone: (205) 422-9664
Email: aeonpctech@live.com
Secondary Email: CEO@aeonpctech.com
E-Fax: aeonpcinno@hpeprint.com

29
   Ex Parte ADMH, 840 So. 2d 863, 867 (Ala. 2002) ("§ 22-50-21, Ala. Code 1975, authorizes
DMHMR to employ police officers to investigate criminal activity on the property of state
mental health facilities or hospitals") (emphasis added). See. e.g., ALA. CODE§§ 13A-6-25
(Criminal Coercion); 13A-9-l 8 (Criminal Impersonation); l 3A-10-2 (Obstructing Governmental
Operations); 13A-10-5 (Refusing to Aid Peace Officer); 13A-10-11 (Impersonating Peace
Officer); 13A-10-41 (Resisting Arrest); 13A-10-44 (Hindering Prosecution); 13A-10-123
(Intimidating a Witness), 13A-l l-122 (Conspiracy to Interfere with or Hinder Business); and
13A-11-261 (Interference with Police Animals).
      Case 7:19-cv-00669-LSC Document 261 Filed 03/08/21 Page 51 of 51




                         CERTIFICATE OF SERVICE

      I, Derrick James Williamson, Jr., hereby certify that on Monday, March 8,
2021, I mailed or presented the foregoing to be conventionally filed by the Clerk of
the Court which will send notification of such filing to the following via the
CM/ECF system:

     EDWARD CARY HIXON                       TERRI OLIVE TOMPKINS
   THOMAS BAILEY KLINNER
                                            Attorney for ADMH Defendants
     Attorneys for State Defendant             ROSEN HARWOOD, P.A.
   ALABAMA DEPARTMENT OF                  2200 Jack Warner Parkway, Suite 200
         MENTAL HEAL TH                    Tuscaloosa, Alabama, 35401-1014
   100 North Union Street, Suite 536        TTompkins@rosenharwood.com
           P. 0. Box 301410                    Telephone: (205) 344-5000
  Montgomery, Alabama, 3613 0-1410                Fax: (205) 758-8358
    Eddie.Hixon@mh.alabama.gov
  Tommy.Klinner@mh.alabama.gov
         Fax: (334) 242-0924
                           ALICE ANN BYRNE
                        LAURY BASWELL MORGAN
                         TARA SMELLEY HETZEL

                  Attorneys for Defendant Jacqueline Graham
              STATE OF ALABAMA PERSONNEL DEPARTMENT
                       64 North Union Street, Suite 316
                      Montgomery, Alabama, 36130-4100
                   AliceAnn.Byrne@personnel.alabama.gov
                    Laury.Morgan@personnel.alabama.gov
                     Tara.Hetzel@personnel.alabama.gov
                             Fa :(334)242-1110




8816 Old Greensboro Road,
Tuscaloosa, Alabama, 35405-8854
Cellular Phone: (205) 422-9664
Email: aeonpctech@live.com
E-Fax: aeonpcinno@hpeprint.com
